978 F.2d 714
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Emanuel M. COMORA, Debtor.Emanuel M. COMORA, Plaintiff-Appellant,v.David RADELL;  Irvin Radell;  Nancy Radell;  Mary Radell,Defendants-Appellees.
No. 91-56089.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 22, 1992.*Decided Oct. 28, 1992.

Before SNEED, BEEZER, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Emanuel Comora appeals pro se the district court's dismissal of Comora's appeal from the bankruptcy court's orders denying Comora's motion to disqualify the bankruptcy court judge and denying Comora's motion to dismiss the adversary proceeding.   The district court dismissed Comora's appeal because it found the bankruptcy court's orders were not final, appealable orders.   We lack jurisdiction over Comora's appeal.


3
"Interlocutory orders [of the bankruptcy court] are not appealable as of right.   They may be reviewed at the discretion of the district courts, 28 U.S.C. § 158(a), but they are not appealable to the court of appeals under 28 U.S.C. § 158(d)."   Pizza of Hawaii, Inc. v. Shakey's, Inc.  (In re Pizza of Hawaii, Inc.), 761 F.2d 1374, 1378 (9th Cir.1985).   Here, the bankruptcy court's orders denying Comora's motion to disqualify the judge and denying Comora's motion to dismiss the adversary proceeding are interlocutory and are not appealable to this court.   See id.   Accordingly, we dismiss Comora's appeal for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Comora's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3